                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN

 In The Matter of:                                                Chapter 7
                                                                  18-53366-MBM
 Richard Hinger                                                   Judge McIvor

 Debtor(s)
 _________________________/


     MOTION FOR RELIEF FROM AUTOMATIC STAY & TO WAIVE THE
     PROVISIONS OF F.R.B.P.4001(a)(3) AS TO JPMORGAN CHASE BANK,
                       NATIONAL ASSOCIATION


          Now comes JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 Movant, through its authorized attorney, and respectfully represents to the Court as

 follows:

          1.    That Movant is the holder of a mortgage on that property known as 33720

 Gertrude Street, Wayne, MI 48184;

          2.    That the Debtor filed the instant case on October 1, 2018;

          3.    That the case converted from a Chapter 13 to a Chapter 7 on February 28,

 2019;

          4.    According to the Amended Schedule J filed on March 14, 2019, the

 Debtor intends to surrender the property located at 33720 Gertrude Street, Wayne, MI

 48184;

          5.    That pursuant to 11 U.S.C. Section 362(d)(1), upon the request of a party

 in interest, the court shall grant relief from stay for cause, including lack of adequate

 protection of such party in interest. Cause may also include failure of the Debtor to

 comply with obligations under 11 U.S.C. Section 521(a)(2);




18-53366-mbm         Doc 48   Filed 04/16/19      Entered 04/16/19 17:29:25         Page 1 of 5
        6.      That the Debtor has failed to maintain payments pursuant to the terms of

 the note secured by the mortgage referred to in paragraph one (1) of this pleading;

        7.      That as a result of the default in payments, a material default has occurred,

 which is prejudicial to Movant’s rights; Debtor is due for the December 1, 2017 mortgage

 payment, and subsequent mortgage installments;

        8.      That the total indebtedness due to Movant, not including attorney fees or

 costs associated with this Motion, is approximately $49,258.21;

        9.      That the fair market value of the property is estimated to be $95,000.00, as

 indicated by the Debtor's Schedule D; that additional lien(s) exist and are as follows:

 $288.34 held by City of Wayne Water Department, that upon review of this matter, to the

 best of the Movant’s knowledge and belief, there are no other lien holders with respect to

 the subject property;

        10.     That Movant is entitled to the relief sought based on the Debtor’s intention

 to surrender the property and pursuant to Sections 361 and 362 11 U.S.C. – Bankruptcy;

        11.     Additionally, Creditor moves the Court for an Order terminating the

 pending automatic stay to allow Creditor to send to any party or parties protected by the

 automatic stay any and all notices required by applicable state and/or federal law or

 regulation. Creditor further moves the Court to terminate the automatic stay to allow

 Creditor to take such actions with respect to the Property as are provided for under

 applicable non-bankruptcy law, including but not limited to, informing Debtor(s) of any

 loan modification, short sale, or other loss mitigation options.




18-53366-mbm       Doc 48     Filed 04/16/19     Entered 04/16/19 17:29:25        Page 2 of 5
        12.     SCHNEIDERMAN & SHERMAN, P.C., contacted Debtor’s counsel via

 e-mail to attempt to obtain concurrence to this Motion for Relief From Automatic Stay on

 April 1, 2019. Concurrence was not given.



        Wherefore, Movant requests that it be granted immediate relief from the

 Automatic Stay as regards the aforementioned property; that Movant be permitted to

 enforce its contractual rights pursuant to state law; that F.R.B.P.4001 (a)(3), which

 provides that the Automatic Stay shall remain in effect for a period of fourteen days from

 date of an Order Granting a Motion for Relief from Stay, be waived.



                               SCHNEIDERMAN & SHERMAN, P.C.


 Date: 04/16/2019
                                          By: /s/ Kristy Steffani
                                          Kristy Steffani (P77020)
                                          ksteffani@sspclegal.com
                                          Attorney for
                                          JPMorgan Chase Bank, National Association
                                          23938 Research Drive, Suite 300
                                          Farmington Hills, Michigan 48335
                                          248-539-7400




18-53366-mbm        Doc 48    Filed 04/16/19     Entered 04/16/19 17:29:25        Page 3 of 5
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
 In The Matter of:                                  Chapter 7
                                                    18-53366-MBM
 Richard Hinger                                     Judge McIvor

 Debtor(s)
 _________________________/


  ORDER GRANTING RELIEF FROM AUTOMATIC STAY & WAIVING THE
   PROVISIONS OF F.R.B.P.4001(a)(3) AS TO JPMORGAN CHASE BANK,
                     NATIONAL ASSOCIATION


        This matter having come before this Court on the Motion of JPMORGAN
 CHASE BANK, NATIONAL ASSOCIATION (“Creditor”), by and through its attorneys,
 Schneiderman & Sherman, P.C., for relief from the Automatic Stay; all parties to said
 Motion having been served with a copy of Creditor’s Motion and proposed Order:

         IT IS HEREBY ORDERED that the Automatic Stay is terminated to allow
 Creditor, its successors or assigns to foreclose on the property known as 33720 Gertrude
 St.,, Wayne, MI 48184, for the reasons set forth in Creditor’s Motion; that Creditor is
 permitted to dispose of the property in accordance with the terms of its note and security
 agreement and in accordance with federal and state law; that F.R.B.P.4001(a)(3), is
 waived; that this order shall be served on the Chapter 7 Trustee and all others with an
 interest in the subject property. This order shall be binding and effective despite any
 conversion of this bankruptcy case to a case under any other chapter of Title 11 of the
 United States Bankruptcy Code.

 IT IS FURTHER ORDERED that Creditor may send to any party or parties
 protected by the automatic stay any and all notices required by applicable state and/or
 federal law or regulation and to take such actions with respect to the Property as are
 provided for under applicable no bankruptcy law, including but not limited to, informing
 Debtor(s) of any loan modification, short sale, or other loss mitigation options.




18-53366-mbm         Doc 48   Filed 04/16/19    Entered 04/16/19 17:29:25        Page 4 of 5
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
In The Matter of:                                  Chapter 7
                                                   18-53366-MBM
Richard Hinger                                     Judge McIvor


                                     PROOF OF SERVICE

        I hereby certify that on the 16th day of April, 2019, I electronically filed the foregoing
Motion for Relief from Stay, Notice of Motion, and Proposed Order with the Clerk of the Court
using the ECF system which will send notification of such filing to the following:

Kenneth Nathan                                 William C. Babut
32300 Northwestern Hwy.                        700 Towner Street
Suite 200                                      Ypsilanti, MI 48198
Farmington Hills, MI 48334

And I hereby certify that I have mailed by United States Postal Service the Motion for Relief
from Stay, Notice of Motion, and Proposed Order to the following non-ECF participants:

WAYNE COUNTY TREASURER                        Richard Hinger
400 Monroe                                    33720 Gertrude Street
Fifth Floor                                   Wayne, MI 48184
Detroit, MI 48226
                                              City of Wayne Water Department
Paul Randel                                   3355 South Wayne Road
United States Trustee                         Wayne, MI 48184
211 West Fort Street Suite 700
Detroit, MI 48226



                                         By: /s/ Kristy Steffani
                                         Kristy Steffani (P77020)
                                         ksteffani@sspclegal.com
                                         Attorney for
                                         JPMorgan Chase Bank, National Association
                                         23938 Research Drive, Suite 300
                                         Farmington Hills, Michigan 48335
                                         248-539-7400




 18-53366-mbm        Doc 48      Filed 04/16/19    Entered 04/16/19 17:29:25         Page 5 of 5
